Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 02/08/2022 has been entered. 
Applicant’s cancellation of claims 11 and 12 has rendered the prior claim objection moot; therefore, this prior objection is withdrawn.
The examiner will address applicant's further remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5 – 10, 14, and 17 – 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following guidance of the 2019 PEG, the Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims recite eligible subject matter.  

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of evaluating a patent and generating value models based on that patent information.  The steps required to value an IP asset relates to the economy and commerce, and is therefore a fundamental economic practice and principle. This is categorized as a certain method of organizing human activity grouping of abstract idea. 
Furthermore, the claims recite the steps of acquiring data from databases and analyzing and modelling the data.  These actions can be expressed as collecting and comparing known Information and can further be explained as activities that can be practically performed in the human mind. Therefore, these claims further recite activities defined as a mental process, which is also a grouping of an abstract idea.  
Lastly, the claims recite mathematical calculations; i.e., the claims recite steps of performing a plurality of (mathematical calculations), calculating values, and generating models.  The PEG has defined a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.  A mathematical concept is another grouping of abstract idea.

Claim 1, which is representative of claims 8 and 14, recites the abstract idea and is defined by the elements of:
A method of valuating a patent using a multiple regression model, comprising the steps of: acquiring patent information; 
processing the patent information and separately performing a plurality of multiple regression analyses in which a plurality of key valuation elements preset for a valuation index are dependent variables; 
calculating a representative value of a plurality of regression coefficients for each independent variable of a plurality of multiple regression models calculated through the plurality of multiple regression analyses;
generating a valuation model for the valuation index by building a valuation model in which the calculated representative values are coefficients for the respective independent variables; 
obtaining information on an issued patent; and,
generating a quantified valuation index of the issued patent which is a valuation target using the generated valuation model, wherein the separately performing of the plurality of multiple regression analyses comprises performing the multiple regression analyses, in which preset valuation elements are the independent variables of the multiple regression models, for the respective key valuation elements, and wherein the key valuation elements belong to the valuation elements, and a key valuation element is used as an independent variable of a multiple regression model for another key valuation element.
These claims describe the actions inherent in a valuation method and the steps implicit in obtaining data from databases, analyzing the data, and then ranking the data in some order. They also describe a valuation process and method that could be performed in the human mind.  Noting that claims can recite a mental process even if they are claimed as being performed on a computer.  The claims also describe an act of calculating using mathematical methods to determine a variable or number.  Hence, they illustrate the abstract ideas described above.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
implemented in a computer;
at least one processor and at least one memory that store and execute instructions.
These additional elements simply instruct one to practice the abstract idea of valuating a patent utilizing a computer, a processor, memory, and instructions, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to same conclusion as above.

Dependent claims 2 and 20 contain further embellishments to the same abstract ideas found in claims 1 and 14. Recitations to a degree of right, a degree of technology, and a degree of utilization are further refinements of the core aspects of the patent being valued. They are basic variables used in the model; hence, they are necessary building blocks of the method itself. Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 5 – 7 and 17 – 19, contain further embellishments to the same abstract idea found in claims 1 and 14.  They are further refinements to the valuation model itself; i.e., more ways to analyze (model) the data. Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 9 and 10 contain further embellishments to the same abstract idea found in claim 8. They recite information that was acquired for a patent, from a database, and further storing information in another database. The databases referenced are further refinements of the information at the core of the abstract idea of valuing data – it is the data. Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons cited above, claims 1, 2, 5 – 10, 14, and 17 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.


Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not fully persuasive. Applicant first argues patent eligibility of the claims under 35 U.S.C. §§ 102 and 103. See page 6 of Remarks. Examiner agrees with Applicant’s reasoning that the referenced prior art (Barney) and others of record do not disclose the claimed limitations.  Specifically, the cited prior art of record does not disclose “in which preset valuation elements are the independent variables of the multiple regression models, for the respective key valuation elements, and wherein the key valuation elements belong to the valuation elements, and a key valuation element is used as an independent variable of a multiple regression model for another key valuation element.”  Therefore, Applicant’s arguments about the amended claims are persuasive and the prior rejections of amended claims 1, 8, and 14, is withdrawn.
The Examiner finds Applicant’s argument as to the dependent claims persuasive also.  Since dependent claims 2, 5 – 7, 9, 10, and 17 – 20 depend to the above claims 1, 8, and 14, the prior rejection of these claims, under 35 U.S.C. §§ 102 and 103 is withdrawn.  The Examiner notes, however, that all the remaining claims, that is, 1, 2, 5 – 10, 14, and 17 – 20, have been rejected under 35 U.S.C. § 101 within this Office Action.

Applicant next argues patent eligibility of the claims under 35 U.S.C. § 101.  See page 8 of Remarks. Examiner respectfully disagrees with Applicant and concludes that the amended claims are directed to an abstract idea without integration into a practical application and without reciting significantly more.
Applicant first argues that the amended claim elements are “integral to solving the technical need for a data processing method that does not use known samples.”  Applicant’s argument is misplaced because a proper integration would contain elements as defined by the court and listed at MPEP 2106.04(d)(I).  Applicant’s argument as to a technical need for data processing would appear to be stating the claimed method improves the functioning of a computer or improves other technology or technical field.  However, Applicant’s limitation to the “method that does not use known samples” would be aimed at improving the modelling techniques utilized; not an improvement to any computer technology or technical field.  At best, Applicant’s method improves mathematical calculations and modelling.  This, however, would be an improvement to the abstract ideas identified and does not meet the conditions as defined at MPEP 2106.04(d).

Applicant next argues a “combination of technical activities that cannot be performed by a human mind…”  See page 9.  Applicant’s argument is not persuasive because the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  This is how the Applicant’s claims read as the additional elements simply instruct one to practice the abstract idea of valuating a patent utilizing a computer, a processor, memory, and instructions, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application.  

Applicant next argues, on page 9, that the claimed subject matter is significantly more than an abstract idea.  Applicant’s arguments are not persuasive of the following reasons.  First, Applicant argues that the claimed subject matter “executes a special-purpose technical process on a processor…”  The Examiner respectfully maintains that the recitations do not amount to more than simply instructing one to practice the abstract ideas by using generically recited devices, (“a computer”, “a processor”, “memory, and instructions”), to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).  
Applicant comments, at page 10, of an “unconventional technical solution”.  The Examiner finds this argument not persuasive because the claims recite steps of performing a plurality of (mathematical calculations), calculating values, and generating models.  These steps are “implemented in a computer;” utilizing “at least one processor and at least one memory that store and execute instructions.”  These steps can hardly be construed as unconventional.   Therefore, the amended claims have been deemed by the Examiner to be directed to an abstract idea without integration into a practical application and without reciting significantly more.

Applicant adds a reference to Example 41 of the 2019 PEG.  Applicant seems to argue that the example cited discusses prior art.  If this is an argument, the Examiner finds it not persuasive.  First, no real argument is made so the Examiner cannot comment as to any persuasiveness.  Second, under analysis under 35 U.S.C. § 101, no reference to prior art is contemplated.  The Examiner has analyzed the claims as directed by the 2019 PEG, and not based any rejections that compare to prior art.  Therefore, if this is an argument proposed by the Applicant, it is not persuasive.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mun (US2015/0088783) discloses a system and method for qualitative and quantitative modeling and analysis of asset liability management.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687